   Case 2:19-cv-00515-SPC-MRM Document 1 Filed 07/24/19 Page 1 of 3 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


CLERK OF THE CIRCUIT COURT AND            )
COMPTROLLER FOR COLLIER COUNTY,           )
FLORIDA,                                  )
                                          )
                  Plaintiff,              )                Civil Action No. 2:19-cv-515
                                          )
            v.                            )
                                          )
UNITED STATES SECURITIES AND              )
EXCHANGE COMMISSION, ET AL.,              )
                                          )
                  Defendants.             )
__________________________________________)

                                   NOTICE OF REMOVAL

      TO:    The Honorable Judge of the United States District Court
             for the Middle District of Florida
             The United States Securities and Exchange Commission (“SEC”) respectfully
      notifies the Court and the Plaintiff that the above-captioned cause now pending in the
      Circuit Court of the 20th Judicial Circuit, Case No. 11-2019-CA-002698-0001-XX,
      captioned Clerk of the Circuit Court and Comptroller for Collier County, Florida v. United
      States Securities and Exchange Commission, The M.B.W. Building, Inc., is removed to
      this Court, under the provisions of Title 28, United States Code, Sections 1442(a)(1),
      1444, and 1446.
             In support thereof, the SEC advises the Court as follows:
             1.      On July 3, 2019, Plaintiff Clerk of the Circuit Court and Comptroller for
      Collier County, Florida (“Comptroller”) filed the instant action in the Circuit Court of the
      20th Judicial Circuit.




                                              -1-
    Case 2:19-cv-00515-SPC-MRM Document 1 Filed 07/24/19 Page 2 of 3 PageID 2




               2.      Although service on the SEC was not perfected in accordance with Federal
       Rule of Civil Procedure 4(i) or 28 U.S.C. § 2410, the SEC nevertheless received a copy of
       the complaint on or about July 10, 2019.
               3.      The SEC was named as a defendant in the action.
               4.      Accordingly, this action is removable pursuant to the provisions of 28
       U.S.C. §§ 1442(a)(1), 1444, and 1446.
               5.      Copies of all pleadings and process obtained by the SEC relevant to this
       proceeding are attached hereto.
               6.      The SEC first received notice of this action on or about July 10, 2019.
       This notice of removal is filed within 30 days of the receipt of said notice.
               WHEREFORE, the Commission gives notice that the within action is removed to
the United States District Court for the Middle District of Florida.



       Dated: July 24, 2019
       Washington, D.C.                       Respectfully submitted,

                                              s/MICHAEL J. ROESSNER
                                              Michael J. Roessner
                                              Attorney for Defendant
                                              United States Securities and Exchange Commission
                                              100 F Street, N.E., Mail Stop 5985
                                              Washington, D.C. 20549
                                              Tel: (202) 551-4347
                                              Fax: (703) 813-9366
                                              Email: RoessnerM@SEC.gov




                                                -2-
    Case 2:19-cv-00515-SPC-MRM Document 1 Filed 07/24/19 Page 3 of 3 PageID 3



                              CERTIFICATE OF SERVICE

        I hereby certify that on July 24, 2019, a copy of the foregoing Notice of Removal

was filed electronically. A copy of this Notice of Removal was mailed by regular U.S.

mail, postage prepaid to the following:



Scott Harlowe
The Law Office of Travis R. Walker, P.A.
1235 SE Indian Street, Suite 101
Stuart, Florida 34997
interpleaders@traviswalker.com
Counsel for the Comptroller

-and-

The M.B.W. Building, Inc.
c/o Mayra Vanoy, as registered agent
3626 13th Avenue, SW
Naples, Florida 34117




                                             s/MICHAEL J. ROESSNER
                                             Michael J. Roessner




                                               -3-
